DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “projecting end surface” and “side surface” must be shown or the feature(s) canceled from the claim(s) 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hole” in claim 1 is used by the claim to mean “a cut-out portion of the tubular body” while the accepted meaning is “a slot, or an opening, or a cut-out portion” The term is indefinite because the specification does not clearly redefine the term.

In the claim 1, the limitation “female terminal accommodation hole” is interpreted as “female terminal accommodation cut-out” for examination.
Claim 10, the limitation “the male connector is configured by using the male connector according to claim 5” is unclear.

Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (WO 2012/110361).
Regarding claim 1, Eckel et al. disclose a male connector, comprising:
a male terminal (250) held in a male housing (210);
a tubular body (220) projecting on the male housing and surrounding a male connecting portion of the male terminal (see Fig 4);
an insulating cover portion (255) for covering a tip part of the male connecting portion;
a female terminal accommodation gap (E1) formed between the male connecting portion and a facing surface of the tubular body; and
a female terminal accommodation cut-out (E2) open of the tubular body,
the female terminal accommodation gap and the female terminal accommodation hole being configured to allow insertion of a female terminal including a female connecting portion (155) to be connected to the male connecting portion in a mating female connector (100) while hindering hand contact with the male connecting portion.
[AltContent: textbox (E2)][AltContent: ][AltContent: textbox (E1)][AltContent: arrow]
    PNG
    media_image1.png
    499
    605
    media_image1.png
    Greyscale


Eckel et al. substantially disclosed the claimed invention except the cut-out is on the projecting end surface and a side surface.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the cut-out on in a projecting end surface and a side surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Regarding claim 2, in the modified male connector, Eckel et al. disclose wherein a part of the male connecting portion of the male terminal except the tip part is not covered by an insulating member (see Fig. 4).

Regarding claim 6, Eckel et al. further disclose a female connector (100) to be connected to the male connector, wherein:
the female connector includes a female terminal including a female connecting portion (250) to be connected to the male connecting portion (152) of the male terminal and a female housing (110) for accommodating the female terminal, and 
the female housing includes a male connecting portion inserting portion and a tubular body inserting portion and the female terminal including the female connecting portion is held positioned between the male connecting portion inserting portion and the tubular body inserting portion (see Fig. 5).

Regarding claim 7, Eckel et al. disclose the female connecting portion of the female terminal and a region (E3) near the female connecting portion are accommodated in the female terminal accommodation gap and the female terminal accommodation hole provided in the male connector, and a wire connecting portion (141, see Fig. 3) of the female terminal is accommodated outside the tubular body.




[AltContent: textbox (E3)][AltContent: arrow]

    PNG
    media_image2.png
    752
    376
    media_image2.png
    Greyscale


Regarding claim 8, Eckel et al. disclose the female connecting portion of the female terminal is accommodated into the female terminal accommodation gap and pressed into contact with an outer peripheral surface of the male connecting portion, and a wire (300) extending from the wire connecting portion of the female terminal extends outwardly of the female terminal accommodation hole in a direction orthogonal to a projecting direction of the tubular body.

Regarding claim 10, Eckel et al. disclose the female housing is formed with a female-side housing fitting portion to which the male-side housing fitting portion is to be fit, and when the male connector and the female connector are connected, the male-side housing fitting portion and the female-side housing fitting portion are fit, whereby the female terminal of the female connector is positioned with respect to the female terminal accommodation gap and the female terminal accommodation hole of the male connector and the male connecting portion inserting portion and the tubular body inserting portion of the female connector are positioned with respect to the male connecting portion and the tubular body of the male connector (see Figs. 1-2).
Allowable Subject Matter
Claim3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833